ICJ_060_TrialPakistaniPOW_PAK_IND_1973-07-13_ORD_01_NA_02_FR.txt. OPINION DISSIDENTE DE M. PETRÉN

Ayant voté contre l’ordonnance, je dois y joindre la présente opinion
dissidente.

La première question sur laquelle la Cour, à mes yeux, aurait dû porter
son attention est celle de sa propre compétence quant au fond de l'affaire,
question qui ne figure qu’au dernier paragraphe des considérants de
l'ordonnance.

En toute affaire, la Cour a évidemment le devoir de s’assurer aussi vite
que possible de sa propre compétence. Que le Gouvernement indien con-
teste la compétence de la Cour en la présente affaire ne peut que rendre
l’examen de cette question encore plus urgent. Rien n’indique que, dans
les négociations en cours entre les Gouvernements indien et pakistanais
mentionnées dans la lettre de l’agent du Pakistan en date du 11 juillet
1973, on ait envisagé la possibilité que le Gouvernement indien recon-
naisse la compétence de la Cour pour la présente affaire. Que le Gouver-
nement pakistanais ait demandé l’indication de mesures conservatoires
n’est pas de nature à dispenser la Cour du devoir de trancher la question
de sa compétence dès le stade initial de la procédure, si cela s’avère
possible. En l’absence du Gouvernement indien, il incombe à la Cour,
selon l’article 53 de son Statut, de prendre aussi en considération les élé-
ments qui militent en faveur de la position prise par ce gouvernement.

L’argumentation du Gouvernement pakistanais en ce qui concerne la
compétence de la Cour a été développée au cours des audiences publiques
des 4, 5 et 26 juin 1973. Les raisons pour lesquelles le Gouvernement in-
dien conteste cette compétence ont été présentées dans les déclarations
transmises à la Cour par lettres de l’ambassadeur de l’Inde en date des 23
et 28 mai et 4 juin 1973. La question de la compétence, telle qu’elle a été
ainsi présentée 4 la Cour par les deux gouvernements, ne semble pas
toucher au fond de l’affaire. Il y a donc lieu de se demander si la Cour,
ayant pris connaissance des arguments avancés par les deux gouverne-
ments, n'aurait pas pu et dû trancher la question de sa compétence dès le
stade actuel de la procédure, à l’aide de ses propres lumières, au lieu de
renvoyer l’examen de cette question préliminaire à une nouvelle phase de
l'affaire en invitant d’abord les deux gouvernements à une procédure
écrite s'étendant jusqu’au 15 décembre 1973 et destinée à être suivie d’une
nouvelle procédure orale.

Pour sa décision à cet égard, la Cour avait, à mon avis, à prendre en
considération les éléments suivants.

Les arguments des deux gouvernements au sujet de la compétence de la
Cour ont porté, entre autres, sur l'interprétation de la convention du 9

10
335 PRISONNIERS DE GUERRE PAKISTANAIS (OP. DISS. PETREN)

décembre 1948 pour la prévention et la répression du crime de génocide,
notamment en ce qui concerne ses dispositions juridictionnelles, ainsi que
sur la question de savoir si le Pakistan est partie à l’Acte général du 26
septembre 1928 pour le règlement pacifique des différends internationaux
et, dans ce cas, si la compétence de la Cour pourrait être fondée sur cet
instrument. Je suis d’avis que l’article 63 du Statut de la Cour aurait
exigé que les questions ainsi soulevées soient notifiées sans délai aux
Etats parties aux deux instruments internationaux dont il s’agit. Ces
notifications n’ont cependant pas encore été faites et la majorité s’est
même opposée à ce que la question de la notification concernant la
Convention sur le génocide soit prise en considération avant que la Cour
se soit prononcée sur la demande du Gouvernement pakistanais en in-
dication de mesures conservatoires. Vu le caractère obligatoire des notifi-
cations prévues à l’article 63 du Statut, je ne crois pas que la Cour puisse
régler la question de sa compétence sans queles dispositions de cet article
du Statut aient été respectées. El y a donc là un premier obstacle à ce que
la Cour se prononce sur sa compétence au stade actuel de la procédure.

On ne saurait non plus passer sous silence le fait que le juge ad hoc
désigné par le Gouvernement pakistanais ne siège plus en l'affaire depuis
le 2 juillet 1973. La question de savoir au sujet de quelles questions la
Cour peut délibérer en l’absence du juge ad hoc désigné par un gouver-
nement pour participer au règlement d’une affaire me paraît mériter la
plus grande attention. J’éprouve en particulier de graves doutes sur la
possibilité pour la Cour de trancher la question de sa compétence en
l’absence d’un juge ad hoc. En l'espèce, cette absence n’aurait certes pu
empêcher la Cour de différer l’examen de l'affaire conformément à la
demande du Gouvernement pakistanais, mais elle m'aurait en revanche
semblé une raison supplémentaire de considérer comme inopportun de
régler dès maintenant la question de compétence.

Cela dit, je ne suis nullement convaincu qu'il fût nécessaire, pour l’in-
formation de la Cour, d’ouvrir d’aussi grandes portes à de nouvelles plai-
doiries sur la compétence de la Cour que l’a fait la présente ordonnance.
Au surplus, les délais fixés me semblent de nature à faire craindre que la
présente affaire n’aille offrir un exemple des inconvénients qu’il y aurait à
confondre des manières différentes de régler un litige international. De
l'attitude des deux gouvernements en cause se dégage, à mes yeux, l’im-
pression que c’est beaucoup plus l'intervention du médiateur que celle du
juge international qui aurait des chances de les aider à résoudre la série
de différends qui les oppose l’un à l’autre. Le rôle judiciaire dela Cour ne
me paraît pas comporter l’examen des problèmes sous cet angle.

Néanmoins, comme il faudrait, à mon avis, laisser aux Etats parties à
la convention sur le génocide et à l’Acte général de 1928, pourvu qu’on
leur notifie l'existence des questions précitées, un espace de temps point
trop court pour leur permettre de demander à intervenir au procès, j’ai
cru pouvoir me rallier au dispositif de l’ordonnance, où il n’est question

11
336 PRISONNIERS DE GUERRE PAKISTANAIS (OP. DISS. PETRÉN)

que de l’organisation de la suite de la procédure concernant la compétence
de la Cour.

Si j'ai quand même voté contre l’ordonnance, c’est essentiellement à
cause des paragraphes 13 et 14. Selon la lettre de son agent en date du
11 juillet 1973, le Gouvernement pakistanais a estimé opportun de prier
la Cour de différer la suite de l’examen de la demande en indication de
mesures conservatoires afin de faciliter des négociations; mais rien n’y
indique que le Gouvernement pakistanais ait désiré retirer sa demande en
indication de mesures conservatoires. Or, au paragraphe 13 de l’ordon-
nance, la Cour exprime l’opinion qu’il est inhérent à la notion de demande
en indication de mesures conservatoires que la Cour soit priée de statuer
d’urgence. En conséquence elle constate au paragraphe 14 que, par l’effet
du vœu exprimé par le Gouvernement pakistanais de voir différer
l'examen de la demande, elle n’en est plus saisie. Comme le Gouverne-
ment pakistanais n’a pas retiré sa demande en indication de mesures
conservatoires, je ne saurais me rallier à cette conclusion.

(Signé) Sture PETRÉN.

12
